Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
2.        Claims 1-20 are pending in this application.

                      

Allowable Subject Matter/Reasons for Allowance
3.      Claims 1, 9, and 15 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims as a whole recite significantly more than the abstract idea and integrate the abstract idea into a practical application. Specifically, the additional elements of “calibrate the first behavioral distribution determined for the first convenience panel data associated with the first market based on (i) the second behavioral distribution determined for the second convenience panel data associated with the second market and (ii) the third behavioral distribution determined for the probabilistic panel data associated with the second market; and output the calibrated first behavioral distribution to a downstream measurement process performed by an audience measurement system to determine an audience estimate for the online media served in the first market” recite a specific manner of calibrating the behavioral distribution, such a calibrated distribution can reduce bias and, thus, improve the operation of the downstream measurement process performed by the audience measurement system. Therefore, the claims are eligible because they provide the improvements to the functioning of a computer, and thus integrate the abstract idea into a practical application.

4.         Claims 1, 9, and 15 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Shah et al. (US 2017/0187478) disclose methods and apparatus to generate audience measurement data from population sample data having incomplete demographic classifications are disclosed. An example method includes detecting that a number of impressions a time segment of a video occurred based on messages; detecting that no impressions for the time segment of the video were detected by the database proprietor; determining respective percentages of exposures of the video that are attributable to corresponding ones of multiple demographic groups, determining the respective percentages being based on the first demographic information provided by the database proprietor for exposures of other time segments of the video; attributing respective portions of the number of impressions to the demographic groups based on the respective percentages to determine imputed numbers of impressions; generating adjusted numbers of impressions based on the imputed numbers of impressions; and determining ratings information for the video using the adjusted numbers of impressions.
           2) Ferber et al. (US 2018/0225709) disclose a method and system for determining audience clusters to be assigned to an advertisement exposure opportunity. A plurality of advertisement exposure opportunities are obtained, wherein each of the plurality of advertisement exposure opportunities is to be used for placing an advertisement. For each of the plurality of advertisement exposure opportunities, a plurality of audience clusters are generated based on at least one criterion associated with the advertisement exposure opportunity. The plurality of audience clusters are ranked based on at least one ranking criterion, and ordered audience clusters are generated based on the ranking. The ordered audience clusters associated with the plurality of advertisement exposure opportunities in response to an event are updated, wherein the ordered audience clusters for each of the plurality of advertisement exposure opportunities are generated prior to receiving a request for placing the advertisement.
           3) Fuhrer (US 2012/0072940) discloses methods and systems to collect audience measurement data are disclosed. A disclosed example method includes collecting first program identification data and audience identification data during a first time period, the audience identification data being collected by prompting audience members in the monitored household to self-identify using a people meter, developing audience member behavior data based on the first program identification data and the audience identification data collected in the first time period, collecting second program identification data in a second time period after the first time period without collecting audience identification data, and identifying the audience members associated with the second program identification data based on the audience member behavior data.
          Therefore, it is clear from the description of Shah’s, Ferber’s, and Fuhrer’s inventions that the combination of prior arts do not considered the possibility of: A method for coordinating a plurality of dissimilar marine operators performing dissimilar operations in at least one of exploration, drilling, and production of hydrocarbon in a same marine field, comprising: calibrate the first behavioral distribution determined for the first convenience panel data associated with the first market based on (i) the second behavioral distribution determined for the second convenience panel data associated with the second market and (ii) the third behavioral distribution determined for the probabilistic panel data associated with the second market; and output the calibrated first behavioral distribution to a downstream measurement process performed by an audience measurement system to determine an audience estimate for the online media served in the first market, as included in claims 1, 9, and 15.
5.         Claims (2-8), (10-14), and (16- 20) are allowed because they are dependent claims of the allowable independent claims 1, 9, and 15 above.


                                                            Conclusion
6.        Claims 1-20 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                        June 3, 2022